DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 7.84(m) because the shading impermissibly reduces legibility, and does not aid in understanding the invention.  In particular, Figs. 2A and 2B are difficult to read.  Some of the numbers are illegible and it is unclear what is being indicated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive.
Applicant argues that neither Shalev nor Weber disclose a pulse frequency of the allegedly pulsed electric current, much less a pulse frequency range in a range of 0.1 Hz to 200 Hz.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here the claim recites “an electrotherapy electrode from the array of electrodes configured to provide a pulsed electric current with a pulse frequency in a range of 0.1 Hz to 200 Hz.”  Shalev teaches in paragraph [0031] that “electrical current 310 from the electrical muscle stimulation (EMS) pulse causes the muscles 150 to contract below the adipose layer 140…” and in paragraph [0033] that “Control board 530 controls the duration, intensity, frequency and any other parameters of the electric pulses of the electrical current 310 for stimulating muscles 150….the control board 530 determines the timing for applying the EP signal and the RF signal.”  Therefore, an electrotherapy electrode of Shalev is capable of performing the intended use of the claim.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 47-49, 52, 55 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0271206 A1 to Shalev et al. (Shalev) in view of US 9,844,460 B2 to Weber et al. (Weber)
Regarding claim 47, Shalev teaches a device of a treatment of a body part of a patient (abstract), comprising an applicator (540) comprising an array of electrodes (115), a control unit (530) configured to control the array of electrodes ([0033]), a radiofrequency electrode from the array of electrodes ([0038] which states in part “In some embodiments, some of the electrodes deliver RF energy 130 and some deliver electrical current 310.”) configured to provide a radiofrequency energy in a range of 100 kHz to 100 MHz ([0033] which states in part “an RF generator 510 to provide an AC current in the form of a radio frequency (RF) electrical pulse for heating the user's skin 120. Optionally the AC signal is a low current signal, for example of about 1-10 ma, 24VAC with a frequency between 0.5 MHz-2 MHz to prevent damage to the user's skin 120.”), and a electrotherapy electrode from the array of electrodes ([0038] which states in part “In some embodiments, some of the electrodes deliver RF energy 130 and some deliver electrical current 310.”) configured to provide a pulsed electric current with a pulse frequency in a range of 0.1 Hz to 200 Hz to cause contraction of a muscle within the treatment area of the body part ([0031] which states in part “electrical current 310 from the electrical muscle stimulation (EMS) pulse causes the muscles 150 to contract below the adipose layer 140…” and [0033] which states “Control board 530 controls the duration, intensity, frequency and any other parameters of the electric pulses of the electrical current 310 for stimulating muscles 150….the control board 530 determines the timing for applying the EP signal and the RF signal.”), wherein the control unit comprises a microprocessor ([0033] which states in part “In some embodiments of the invention, control board 530 includes a CPU, a memory, and input/output devices, for example a keypad and a screen.”) and is configured to provide one or more predefined treatment protocols for selection by an operator via a user interface ([0033] which states in part “Control board 530 controls the duration, intensity, frequency and any other parameters of the electric pulses of the electrical current 310 for stimulating the muscles 150, and the RF energy 130 for heating the adipose layer 140. Additionally, the control board 530 determines the timing for applying the EP signal and the RF signal. In some embodiments of the invention, control board 530 includes a CPU, a memory, and input/output devices, for example a keypad and a screen.”) and wherein the control unit is configured to switch on and off the at least one radiofrequency electrode or the at least one electrotherapy electrode from the array of electrodes based on a treatment pattern of a selected treatment protocol from the one or more predefined treatment protocols ([0031] which states in part “In some embodiments of the invention, the RF energy 130 and/or the EMS pulse may be activated by an activation switch on fat reduction device 110. Alternatively, they may be activated upon contact with the user's skin, for example by closing a circuit through the user's skin or by applying pressure on the head of fat reduction device 110.”).  However, Shalev is silent with respect to a fastening mechanism configured to fix the applicator to the body part of the patient, the control unit comprising a microprocessor and wherein the body part is a face.
Weber teaches a thermal treatment system for subcutaneous lipid-rich cells that includes an applicator (410) and a control unit (130). Weber additionally teaches the excess body fat, or adipose tissue, may be present in various locations of the body, including, for example, the thighs, buttocks, abdomen, knees, back, face, arms, chin, and other areas (Col. 2, lines 53-56), that the applicator (410) may be designed to treat identified portions of the patient’s body, such as chin, cheeks, arms, pectoral areas, thighs, calves, buttocks, abdomen, “love handles”, back, and so forth (Col. 11, lines 44-47), and that a vacuum applicator or a belt applicator may be applied (Col. 11, lines 47-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have treated the chin as taught by Weber as Weber teaches the this is a location where excess fat, or adipose tissue, may be present and to utilize a fastening mechanism as taught by Weber to allow for the device to be located at the desired location without the need for a user to keep it there manually.
Regarding claim 48, the combination teaches the device of claim 47 as well as wherein a plurality of electrodes from the array of electrodes are rigid and spaced apart (Figs. 1 and 4 and [0027] which states that applying pressure with heads 115 “Optionally the pressure may be in the form of vibrations, pushing, pounding, or other tactile forms.”  Therefore, the heads 115 must have a rigidity to allow for the application of pressure).
Regarding claim 49, the combination teaches the device of claim 47 as well as wherein the plurality of electrodes are controlled in groups ([0033, 0038]).
Regarding claim 52, the combination teaches the device of claim 47, as well as Shalev teaching wherein the radiofrequency energy is provided in pulses with a pulse duration in a range of 50 us to 100 s ([0040] which states “a RF energy signal 620 is applied, for example for a duration of 9 ms.”).
Regarding claim 55, the combination teaches the device of claim 52 as well as Shalev teaching wherein the device is configured to provide the pulsed electric current in a sequence of alternating pulses ([0040] which states “an electric pulse 610 of for example 100 micro-seconds is provide during an interval of 1 ms after which a RF energy signal 620 is applied, for example for a duration of 9 ms. This sequence is applied repetitively while the fat reduction device is activated. Optionally, other duration may be used, for example the duration of electric pulse 610 may be longer than the duration of RF radiation signal 620 or vice versa.”).
Regarding claim 64, the combination teaches the device of claim 55 as well as Weber teaching wherein the fastening mechanism comprises at least one of a belt, an adhesive layer located at a contact side of the applicator, or a vacuum aperture configured to deliver a vacuum under the applicator (Col. 11, lines 47-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a fastening mechanism as taught by Weber to allow for the device to be located at the desired location without the need for a user to keep it there manually.
Allowable Subject Matter
Claims 31, 32, 34-37, 40-46, 57, 61-63 and 65-67 are allowed.
Claims 50, 51, 53 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794